Case 5:20-cv-05154-TLB Document 16           Filed 05/13/21 Page 1 of 1 PageID #: 792




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


CANDICE BURLEY                                                                PLAINTIFF

V.                              CASE NO.: 5:20-CV-5154

ANDREW M. SAUL, Commissioner,
Social Security Administration                                             DEFENDANT


                                         ORDER

       Comes on for consideration the Report and Recommendation (Doc. 15) filed in this

case on April 28, 2021, by the Honorable Erin L. Wiedemann, United States Magistrate

Judge for the Western District of Arkansas. Fourteen (14) days have passed without

objections being filed by the parties.

       The Court has reviewed this case and, being well and sufficiently advised, finds as

follows: the Report and Recommendation is proper and should be and hereby is

ADOPTED IN ITS ENTIRETY. Accordingly, for the reasons stated in the Magistrate

Judge’s Report and Recommendation, the Administrative Law Judge’s decision is

AFFIRMED, and Plaintiff’s case is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED on this 13th day of May, 2021.


                                         /s/ Timothy L. Brooks
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
